Citation Nr: 1012678	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected incomplete paralysis of the 
left lower extremity, including the question of propriety of 
the reduction in disability rating from 10 percent to 
noncompensable, effective May 1, 2006.

2.  Entitlement to restoration of a 20 percent disability 
rating for service-connected incomplete paralysis of the 
right lower extremity, including the question of propriety 
of the reduction in disability rating from 20 percent to 
noncompensable, effective May 1, 2006.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Whether new and material evidence has been received to 
reopen service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral hand 
disorder.

6.  Entitlement to service connection for bilateral lower 
extremity neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the Veteran's TDIU 
claim.  This rating decision also reduced the disability 
rating for the incomplete paralysis of the left lower 
extremity from 10 percent to noncompensable and reduced the 
disability rating for his incomplete paralysis of right 
lower extremity from 20 percent to noncompensable.

In addition, the Veteran appeals from a February 2008 rating 
decision from the same RO which denied his service 
connection claims for a bilateral hand disorder and 
bilateral neuropathy.  This rating decision also denied his 
request to reopen service connection for a bilateral knee 
disorder.

The Veteran indicated in his June 2007 notice of 
disagreement (NOD) that he objected to the reduction in 
disability ratings for incomplete paralysis of the bilateral 
lower extremities.  However, the appeal was erroneously 
certified as an increased rating claim in August 2009.  
Notwithstanding this characterization of the issue by VA, 
the issues on appeal are not increased rating but rather is 
entitlement to restoration of the ratings that had been 
reduced.  The Veteran is advised to file an increased claim 
with the RO if he desires a disability rating in excess of 
that which had been originally assigned.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a January 2010 Board personal (Travel Board) 
hearing in Nashville, Tennessee.  A copy of that hearing 
transcript has been associated with the claims file. 

In January 2010, subsequent to the issuance of the 
supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. 
§ 20.1304 (2009).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO reduced the 
disability rating for the Veteran's service-connected 
incomplete paralysis of the bilateral lower extremity from a 
10 percent disability rating for the left lower extremity 
and a 20 percent disability rating for the right lower 
extremity to a noncompensable disability rating for each 
extremity, effective May 1, 2006; the 10 percent and 20 
percent disability ratings had been in effect since July 1, 
2004.

2.  The disability rating reduction for incomplete paralysis 
of the bilateral lower extremities resulted in a reduced 
payment to the Veteran and he was not provided with proper 
notice of this reduction and given an opportunity to respond 
prior to the reduction being implemented.

3.  In a January 2010 letter, and prior to the promulgation 
of a decision, the Board received notification from the 
Veteran that he wanted to withdraw the appeal for the claims 
for service connection for a bilateral hand disorder, 
service connection for bilateral lower extremity neuropathy, 
and reopening of service connection for a bilateral knee 
disorder.


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for incomplete 
paralysis of the left lower extremity from 10 percent to 
noncompensable, effective from May 1, 2006, was not 
procedurally proper, and restoration of the 10 percent 
rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 
38 C.F.R. § 3.105(e) (2009).

2.  The reduction in the disability rating for incomplete 
paralysis of the right lower extremity from 20 percent to 
noncompensable, effective from May 1, 2006, was not 
procedurally proper, and restoration of the 20 percent 
rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 
38 C.F.R. § 3.105(e) (2009).

3.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his request to reopen service connection for a 
bilateral knee disorder have been met.    38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

4.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his service connection claim for a bilateral hand 
disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

5.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his service connection claim for bilateral lower 
extremity neuropathy have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.   38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.326(a) (2009).

The VCAA is not applicable where further assistance would 
not aid a veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004 (interpreting that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issues of restoration, further assistance is unnecessary 
to aid the Veteran in substantiating his instant claims that 
are addressed on the merits in this decision.

Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to 
all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review 
of the entire history of a veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in a 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore.  The beneficiary 
must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. 
§ 3.105(e).

In certain rating reduction cases, VA benefits recipients 
are to be afforded greater protections, set forth in 38 
C.F.R. § 3.344(a)(b).  That section provides that rating 
agencies will handle cases affected by a change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation 
and pension.  The provisions of 38 C.F.R. § 3.344(c), 
however, specify that these considerations are required for 
ratings which have continued for long periods at the same 
level (five years or more), and that for ratings in effect 
for less than five years, reduction is warranted if the 
evidence shows improvement.

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored.  
Schafrath, supra at 595.

Disability Rating Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's bilateral lower extremity disorder is 
currently rated under Diagnostic Code 8520, which provides 
ratings for neuritis of the sciatic nerve.  A 10 percent 
disability rating is warranted for mild incomplete paralysis 
of the sciatic nerve, a 20 percent disability rating is 
warranted for moderate incomplete paralysis, a 40 percent 
disability rating is warranted for moderately severe 
paralysis and a 60 percent disability rating is warranted 
for severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent disability rating is warranted for 
complete paralysis resulting in the foot dangling and 
dropping, no possible active movement of muscles below the 
knee, and weakened or (very rarely) lost flexion of the 
knee. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic 
disabilities, cranial or peripheral neuritis, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Consideration is given to the potential application of the 
various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the Veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Reduction/Restoration for Bilateral Lower Extremity 
Incomplete Paralysis 

The Veteran contends that the reduction of the disability 
rating to a noncompensable (0 percent) disability rating for 
his bilateral lower extremity incomplete paralysis was 
improper.  He contends that his disability did not show 
improvement on examination, and that the VA examiner did not 
properly conduct the examination.

Complaints of bilateral lower extremity weakness, 
particularly on the right, were noted in an April 2006 VA 
treatment note.  The Veteran reported using a cane to 
ambulate and that he had a tendency to fall.

A May 2006 VA orthopedic examination reflected the Veteran's 
complaints of constant leg numbness, leg or foot weakness 
and unsteadiness.  Back pain that radiated into both legs 
down to the ankles and flared with minimal activity was also 
reported.  This back pain was rated as "10/10" during a 
flare and "7/10" all other times.  He reported using a cane 
and crutches to ambulate and that he was able to walk one-
quarter of a mile.  Lower extremity motor examination 
revealed active knee extension against full resistance.  
Sensation testing noted normal pinprick and light touch in 
the bilateral lower extremities with no areas of abnormal 
sensation.  Normal knee and ankle jerk was noted on reflex 
examination.  An accompanying lumbar magnetic resonance 
imaging (MRI) noted a disc protrusion at L5-S1 with 
impingement of the nerve root.  Previous electrodiagnostic 
studies revealed normal peroneal motor conduction and normal 
sural and superficial peroneal sensory conduction suggestive 
of healed or chronic L5-S1 radiculopathy of the lower 
extremities.  

The May 2006 examiner noted that the Veteran was able to 
dress and undress within three minutes, able to get on an 
off the examination table without difficulty, that his gait 
was antalgic and that he was able to hop on either foot.  
Following this examination and a review of the Veteran's VA 
treatment records, the examiner noted that there was no 
evidence of incomplete paralysis of the right lower 
extremity.

Complaints of worsened bilateral lower extremity symptoms 
were reported in a July 2006 VA treatment note.  Physical 
examination revealed lumbar spine discomfort at the surgical 
incision and that straight leg raising was negative.  Right 
knee deep tendon reflex was absent and left knee deep tendon 
reflex was approximately +1.

An August 2007 VA treatment note indicated that the 
Veteran's extremities were negative for edema, that he 
exhibited free range of motion bilaterally and that his 
pulses were palpable and strong.  His strength was noted to 
be 5/5 in all of his extremities.  No neurological focal 
deficits were noted.

The Veteran reported numbness in his feet up to his ankles 
since his 2004 discectomy in a January 2008 VA nerve 
conduction examination.  Flare-ups of back pain occurring 
one to two times per month and lasting three or four days 
were reported.  During these flare-ups, the Veteran was 
unable to stand-up straight or walk distances.  He required 
the daily assistance of his wife in putting on his socks and 
required assistance in putting on his socks, shoes and pants 
during flare-ups.  Lower extremity focal weakness was 
denied.  Physical examination noted that the Veteran was 
able to transfer slowly but independently, that he was able 
to walk slowly but independently using forearm crutches and 
that he was able to undress and dress independently with a 
great deal of extra time.  He experienced difficulty going 
from sitting to supine and from supine to sitting due to his 
back pain.

Motor strength testing conducted in the January 2008 VA 
nerve conduction examination revealed symmetric strength of 
at least 4/5 bilaterally with non-smooth effort due to pain.  
Deep tendon reflexes were 1+ at the knees, trace at the left 
ankle and absent at the right ankle.  Vibratory sensation 
was absent in the great toe bilaterally.  Posterior tibial 
pulses appeared normal bilaterally but his feet were very 
cold to palpation and were warmed extensively with radiant 
heat before nerve conduction testing.  Pinprick sensation 
was symmetric but was significantly reduced in the feet 
compared to proximally in both lower extremities.   Nerve 
conduction and electromyography (EMG) testing was also 
performed.  The examiner noted that there was 
electrodiagnostic evidence of neuropathy in the lower 
extremities involving sensory greater than motor fibers and 
that the clinical examination was consistent with peripheral 
neuropathy.  In addition, the examiner noted that there was 
evidence of reinnervation (polyphasics) in the left lower 
lumbar area with active denervation in the left abductor 
hallucis which may be the basis of acute radiculopathy or 
peripheral neuropathy.

A March 2008 addendum to the January 2008 VA nerve 
conduction examination noted that the Veteran's claims file 
had been reviewed.  The examiner noted that the only 
objective standard to measure the severity of purported 
neurological problems was the EMG.  The examiner also opined 
that she could not determine whether the Veteran suffered 
from bilateral lower extremity radiculopathy caused by his 
lumbar spine condition without resorting to speculation as 
the January 2008 EMG was inconclusive as to these 
conditions.

A March 2008 VA peripheral nerve examination reflected the 
Veteran's complaints of a progressively worsened lumbar 
condition.  Constant sharp lower back pain that radiated 
into his legs bilaterally was also reported.  He ambulated 
using two crutches and reported being unable to walk more 
than a few years.  He also reported that his last examiner 
had "lied" when she reported that he had lower extremity 
reflexes and the examiner noted the January 2008 examiner 
had also elicited reflexes.  When asked about this 
discrepancy, the Veteran responded that the January 2008 
examiner's "hammer was very large."  This examiner was 
unable to elicit any lower extremity reflexes on 
examination.  Vibration, pinprick and light touch was absent 
in his lower extremities and he denied having any sensation 
below his knees.  Following this examination and a review of 
the Veteran's treatment records, the examiner noted that it 
appeared that he was exaggerating some of his symptomology.  
She noted that the Veteran had made a "poor effort" during 
the examination as he was observed to have greater function 
when he was unaware that he was being observed.  The 
examiner also noted that the Veteran's wife insisted on 
accompanying him to the examination, gave him total 
assistance in dressing and reported that he was unable to 
dress himself.  However, the January 2008 examiner noted 
that the Veteran was able to independently dress himself 
with additional time.

Continued lower back pain with radiation into the back of 
both lower extremities was reported in an April 2008 VA 
treatment note.  An assessment of lumbar disc displacement 
with bilateral lower extremity radiculopathy was noted.  A 
May 2009 VA lumbar MRI noted multilevel degenerative disc 
disease with "bilateral from a stenosis at L5-S1."

The Veteran and his wife reported that the March 2008 
examiner did not use a goniometer to measure his range of 
motion in a March 2008 letter.  The Veteran's wife reported 
that his right leg "gave out" after his VA examination and 
that he would have fallen had she not been there.  She also 
reported that she takes care of her husband on a "7-24" 
basis.  A December 2008 letter from the Veteran's daughter 
indicated that she helps him on a daily basis.  A January 
2010 letter from the Veteran's friend indicated that he 
suffers from back pain and that he no longer was able to 
golf, bowl, or hunt as he had in the past.

The Veteran testified at the January 2010 Board personal 
hearing that he uses crutches to ambulate because he loses 
his balance due to the condition of his lower extremities.  
He testified that he experienced very little pain in his 
feet but indicated that he had constant numbness in his feet 
and that was not able to feel his feet at all.  He also 
detailed an incident in which he injured one of his toes but 
did not realize he was injured until he saw blood.  He felt 
the condition of his right foot was worse than the condition 
of his left foot.

The 10 percent disability rating for incomplete paralysis of 
the left lower extremity and the 20 percent disability 
rating for incomplete paralysis of the right lower extremity 
were assigned in a January 2005 rating decision.  The 
effective date for that award was July 1, 2004.  As the 
disability rating reduction to a noncompensable disability 
rating was effective May 1, 2006, the rating was in effect 
for less than five years.  Accordingly, the detailed 
requirements for a rating reduction contained in 38 C.F.R. § 
3.344(a), (b) are inapplicable.  The reduction would be 
appropriate if examination disclosed improvement.  38 C.F.R. 
§ 3.344(c).

However, the notice provisions of 38 C.F.R. § 3.105(e) were 
not followed in this case.  The May 2006 rating decision 
reduced the disability ratings for incomplete paralysis of 
the bilateral lower extremity, effective May 1, 2006.  This 
rating decision also increased the disability rating for a 
lumbar spine disability from 20 percent to 40 percent, 
effective January 23, 2006.  The Veteran's combined 
disability rating was therefore 60 percent from January 23, 
2006 through May 1, 2006 and 50 percent after May 1, 2006, 
resulting in a reduction in payment to the Veteran.  The 
Veteran was not provided with notice regarding this payment 
reduction and was not given 60 days to present additional 
evidence.  

As the Veteran was not provided with proper notice of this 
reduction in accordance with 38 C.F.R. § 3.105(e), the May 
2006 rating decision was void ab initio as not in accordance 
with the law.  The Board has no legal option but to restore 
the 10 percent disability rating for the left lower 
extremity and restore the 20 percent disability rating for 
the right lower extremity.   Schafrath, supra; see also 
Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Withdrawn Claims

The Veteran, in a January 2010 letter, indicated that he 
wished to withdrawal his pending bilateral knee disorder new 
and material evidence claim, as well as his service 
connection claims for a bilateral hand disorder and 
bilateral lower extremity neuropathy.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by a veteran or 
by his or her authorized representative. 38 C.F.R. § 20.204.  

The Veteran has withdrawn his appeal with regard to the 
claims for service connection for a bilateral hand disorder, 
service connection for bilateral lower extremity neuropathy, 
and to reopen service connection for a bilateral knee 
disorder.  There remain no allegations of errors of fact or 
law for appellate consideration on these issues.  As such, 
the Board does not have jurisdiction to review these issues, 
and the appeal as to these issues is dismissed.


ORDER

The disability rating for incomplete paralysis of the left 
lower extremity was improperly reduced to a noncompensable 
disability rating, and restoration of a 10 percent 
disability rating is granted.

The disability rating for incomplete paralysis of the right 
extremity was improperly reduced to a noncompensable 
disability rating, and restoration of a 20 percent 
disability rating is granted.

The claim as to whether new and material evidence has been 
received to reopen a service connection claim for a 
bilateral knee disorder is dismissed.

The claim of entitlement to service connection for a 
bilateral hand disorder is dismissed.

The claim of entitlement to service connection for bilateral 
lower extremity neuropathy is dismissed.


REMAND

The Veteran was awarded Social Security Administration (SSA) 
benefits on the basis of his service-connected lumbar spine 
disability in a March 2006 decision.  He reported in a 
November 2008 letter that his treating physician had told 
them that he was unable to work due to his service-connected 
low back disability.  He also testified that he was not able 
to continue working as a cabinet maker after his 2004 back 
surgery as he was unable to stand or sit for any length of 
time due to his back pain.  

As the Veteran's current combined disability rating is 60 
percent and his lumbar spine disabilities and bilateral 
lower extremity incomplete paralysis results from a common 
etiology or affect a single body system, the statutory 
requirements detailed in 38 C.F.R. § 4.16(a) appear to have 
been met.

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect a veteran's service-connected 
disabilities have on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  Such an opinion has not been 
obtained with regard to the instant TDIU claim.

The Veteran also indicated that he regularly receives 
treatment at VA, including treatment for his back.  VA 
Medical Center (VAMC) treatment records dated through May 
2009 are located in the claims file.  As these records have 
been identified by the Veteran and are pertinent to his 
claim, they must be obtained.

Accordingly, the issue of TDIU is REMANDED for the following 
action:

1.  The RO/AMC should obtain the Veteran's 
updated VAMC treatment records.  Records 
dated through May 2009 are located in the 
claims file.  All effort to obtain these 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be documented in the 
claims file.

2.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA examination to determine the 
combined impact of all service-connected 
disabilities on his ability to obtain and 
maintain employment consistent with his 
education and occupational experience.  

The examiner should review the relevant 
documents in the claims file and note such 
review in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service-connected disabilities 
together render him incapable of securing 
and maintaining substantially gainful 
employment consistent with his educational 
and occupational experience.  The examiner 
should provide a rationale for this 
opinion.

3.  If the TDIU claim on appeal remains 
denied, the RO/AMC should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


